 



Exhibit 10.3

         

  [_]   Participant’s Copy

  [_]   Company’s Copy

Capital Automotive Group
Second Amended and Restated 1998 Equity Incentive Plan
Restricted Share Agreement

To                                       :

Under the Capital Automotive Group Second Amended and Restated 1998 Equity
Incentive Plan (the “Plan”), Capital Automotive REIT (the “Company”) has granted
you (the “Grants”) the number of common shares of beneficial interest (the
“Shares”) set forth on Schedule I to this Agreement, subject to your payment of
the sum of the par value of such Shares (equal to 1 cent per Share times the
number of Shares) and also subject to certain restrictions specified below in
Restrictions and Forfeiture. (While subject to the Restrictions, this Agreement
refers to the Shares as “Restricted Shares”.) Each Date of Grant is set forth on
Schedule I.

The Restricted Shares are subject in all respects to the applicable provisions
of the Plan. By signing this Agreement (the “Agreement”), you acknowledge
receiving a copy of the Plan. This Agreement amends and restates any and all
prior (i) Performance Accelerated Restricted Share Agreements, and (ii) Amended
and Restated Restricted Share Agreements by and between the Company and
participant. This Agreement incorporates the Plan by reference and specifies
other applicable terms and conditions. All terms not defined by this Agreement
have the meanings given in the Plan. The Executive Compensation Committee (the
"Administrator”) of the Company’s Board of Trustees (the “Board”) may adjust the
number of Shares from time to time under the Plan.

In addition to the terms, conditions, and restrictions set forth in the Plan,
the following terms, conditions, and restrictions apply to the Restricted
Shares:

     
Restrictions and Forfeiture
  You may not sell, assign, pledge, encumber, or otherwise transfer any interest
in the Restricted Shares until the dates set forth in the Vesting Schedule in
Schedule I, at which point the Restricted Shares will be referred to as
“Vested.”
 
   

  Unless the Administrator determines otherwise at any time, if your employment
with the Company terminates for any reason before the Restricted Shares are
Vested, then your un-Vested Restricted Shares will be forfeited. The forfeited
Restricted Shares will then immediately revert to the Company. You will receive
no payment for Restricted Shares that you forfeit.

 



--------------------------------------------------------------------------------



 



     
Vesting Schedule
  Assuming you remain an employee of the Company, all Restrictions will lapse on
the Restricted Shares on the Vesting date or Vesting dates set forth in
Schedule I for the applicable grant of Restricted Shares and they will become
Vested, and you will be able, subject to normal securities limitations, to sell
the Shares. The Final Vesting Date will not change based upon the Company
meeting or failing to meet performance targets.
 
   
Limited Status
  You understand and agree that you will not be deemed for any purpose to be a
shareholder of the Company (other than as the next paragraph states) with
respect to any of the Restricted Shares unless and until they have been issued
to you and they become Vested.
 
   
Dividend Equivalents and Voting
  The Company will pay you additional compensation when it pays dividends with
respect to its Shares. Under this additional compensation, you will receive the
same amount, reduced by withholding, as though you had owned the Restricted
Shares and received dividends on those Shares. You will receive dividend
equivalents only with respect to record dates that follow the Date of Grant. You
will not receive dividend equivalents if you have made a dividend reinvestment
election (in the manner specified by the Administrator) instead. You will not
receive dividend equivalents on any Restricted Shares after you forfeit them.
You will not have any voting rights on any Restricted Shares.
 
   
Ownership
  The Company will retain the Restricted Shares until the Shares become Vested.
After becoming Vested, the Company will transfer the Shares to you, either in
book entry form or by share certificates. You will not receive the Shares until
the following conditions have been satisfied:

         

  a.   completing or amending any registration or qualification of the Shares or
satisfying any exemption from registration under any Federal or state law, rule,
or regulation;
 
       

  b.   complying with any requests for representations under the Plan; and
 
       

  c.   complying with any federal, state or local tax withholding obligations.

     
Tax Withholding
  Unless you make an 83(b) election (using Exhibit A to this Agreement or
another comparable form, within 30 days of the Date of Grant) and pay taxes in
accordance with that election, you will be taxed on the Shares as they become
Vested and must arrange to pay the taxes on this income. Arrangements for paying
the taxes may include your surrendering Shares

[Name of Participant]

2



--------------------------------------------------------------------------------



 



     

  of beneficial interest that otherwise would be released to you upon becoming
Vested or your surrendering Shares that you already own. The fair market value
of the Shares you surrender, determined as of the date when taxes otherwise
would have been withheld in cash, will be applied as a credit against the
withholding taxes.
 
   
REIT Restrictions
  The Administrator may delay or prohibit release of the Shares to you if such
release would adversely affect the Company’s status under the Internal Revenue
Code as a real estate investment trust or would result in your owning Shares in
violation of the restrictions on ownership and transfer of Shares provided in
the Company’s Declaration of Trust.
 
   
Representations
  If, at the time the Company should issue you Shares, no current registration
statement under the Securities Act of 1933 (the “Act”) covers such issuance, you
must, before the Company will issue such Shares to you:

         

  a.   represent to the Company, in form satisfactory to the Company’s counsel,
that you are receiving the Shares for your own account and not with a view to
reselling or distributing the Shares; and
 
       

  b.   agree that you may not sell, transfer, or otherwise dispose of the Shares
issued to you under the Agreement unless:

         

  i.   a registration statement under the Act is effective at the time of
disposition with respect to the Shares sold, transferred, or otherwise disposed
of; or
 
       

  ii.   the Company has received an opinion of counsel or other information and
representations satisfactory to it to the effect that registration under the Act
is not required by reason of Rule 144 under the Act or otherwise.

     
Capital Changes
  If any change is made in the Shares, without the Company’s receiving
consideration (through merger, consolidation, reorganization, recapitalization,
reincorporation, share dividend, dividend in property other than cash, share
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure, or other transaction not involving the Company’s receipt
of consideration but excluding the conversion of any convertible securities),
the Board will adjust the Restricted Shares as to the class(es) and number of
Shares and price per Share of securities subject to the Agreement, with the
Board’s adjustments being final, binding, and conclusive.

[Name of Participant]

3



--------------------------------------------------------------------------------



 



     
Additional Restriction
  You will not receive the Shares if issuing the Shares would violate any
applicable federal or state securities laws or other laws or regulations.
 
   
No Effect on Employment
  Nothing in this Agreement restricts the right of the Company or any of its
affiliates to terminate your employment at any time, with or without cause. The
termination of employment, whether by the Company or any of its affiliates or
otherwise, and regardless of the reason therefor, has the consequences provided
for under the Plan and any applicable employment or severance agreement.
 
   
No Effect on Corporate Authority
  You understand and agree that the existence of this Agreement will not affect
in any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations, or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the common shares or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
 
   
Governing Law
  The laws of the State of Maryland will govern all matters relating to this
Agreement, without regard to the principles of conflict of laws.
 
   
Notices
  Any notice you give to the Company must be in writing and either
hand-delivered or mailed to the office of the Secretary of the Company (or to
the Chair of the Administrator if you are then serving as Secretary). If mailed,
it should be addressed to the Secretary (or the Chair of the Administrator) of
the Company at the Company’s then corporate headquarters, unless the Company
directs participants to send notices to another department in the Company or to
a third party administrator or specifies another method of transmitting notice.
The Company or other administrator will address any notices to you at your
office or home address as reflected on the Company’s personnel records. You and
the Company may change the address for notice by like notice to the other, and
the Company can also change the address for notice by general announcements to
participants.
 
   
Conflicting Terms
  Wherever a conflict may arise between the terms of this Agreement and the
terms of the Plan, the terms of the Plan will control.

[Name of Participant]

4



--------------------------------------------------------------------------------



 



     

  Capital Automotive REIT
 
   
Date:                                                          
  By:                                                         

        Thomas D. Eckert, President & CEO

ACKNOWLEDGMENT

     I acknowledge receipt of a copy of the Plan. I represent that I have read
and am familiar with the Plan’s terms. By signing this Agreement and Schedule I,
I accept the Grant subject to all of the terms and provisions of this Agreement
and of the Plan under which it is granted, as the Plan may be amended in
accordance with its terms. I agree to accept as binding, conclusive, and final
all decisions or interpretations of the Administrator concerning any questions
arising under the Plan with respect to the Grant.

     
Date:                                                          
                                                           

        Signature of Participant

No one may sell, transfer, or distribute the Restricted Shares described in this
Agreement without an effective registration statement relating thereto or a
satisfactory opinion of counsel satisfactory to the Company or other information
and representations satisfactory to the Company that such registration is not
required.

[Name of Participant]

5